— In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Dutchess County (Rosenblatt, J.), entered December 8, 1986, which granted the plaintiff wife’s application for an award of attorneys’ fees in the sum of $7,000.
Ordered that the order is affirmed, with costs.
Inasmuch as the parties agreed to submit the matter of counsel fees to the court for resolution and the defendant, who is an attorney, failed to request an evidentiary hearing with respect to that issue at any time prior to the instant appeal, it was not an abuse of discretion to award counsel fees without first hearing testimony on that issue (see, Kandel v Kandel, 129 AD2d 617, 618; Long v Long, 121 AD2d 696, 697; Bara v Bara, 115 AD2d 628, 630, lv dismissed 68 NY2d 664, lv denied 70 NY2d 609; Janousek v Janousek, 108 AD2d 782, 783; Lynch v Lynch, 97 AD2d 814).
The husband’s remaining arguments are unpersuasive. Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.